                                              Case 3:19-cv-08440-SI Document 37 Filed 05/18/20 Page 1 of 2




                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        KENNETH W. FLOWERS,
                                   4                                                   Case No. 19-cv-08440-SI (SI)
                                                      Plaintiffs,
                                   5
                                                v.                                     PRETRIAL PREPARATION ORDER
                                   6                                                   (CIVIL)
                                        SECURITAS SECURITY SERVICES
                                   7    USA, INC., et al.,
                                   8                  Defendants.

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   FURTHER CASE MANAGEMENT: September 25, 2020 at 3:00 PM.
                                       Counsel must file a joint case management statement seven days in advance of the
                                  12   conference.
Northern District of California
 United States District Court




                                  13   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
                                  14   NON-EXPERT DISCOVERY CUTOFF: March 15, 2021
                                  15
                                       DESIGNATION OF EXPERTS: March 15, 2021; REBUTTAL: April 5, 2021;
                                  16        Parties SHALL conform to Rule 26(a)(2).

                                  17   EXPERT DISCOVERY CUTOFF: April 26, 2021
                                  18
                                       DISPOSITIVE MOTIONS SHALL be filed by January 15, 2021;
                                  19        Opp. Due: January 29, 2021; Reply Due: February 5, 2021;
                                            and set for hearing no later than February 19, 2021 at 10:00 AM.
                                  20
                                       PRETRIAL CONFERENCE DATE: June 1, 2021 at 3:30 PM.
                                  21
                                       JURY TRIAL DATE: June 14, 2021 at 8:30 AM.
                                  22
                                            Courtroom 1, 17th floor.
                                  23

                                  24
                                       The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                  25   of the case, including settlement. Parties SHALL conform to the attached instructions.
                                       Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                  26
                                       action.
                                  27

                                  28
                                                Case 3:19-cv-08440-SI Document 37 Filed 05/18/20 Page 2 of 2




                                   1         IT IS SO ORDERED.

                                   2

                                   3   Dated: May 18, 2020

                                   4                                            ____________________________________
                                                                                SUSAN ILLSTON
                                   5                                            United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            2
